Citation Nr: 1030127
Decision Date: 08/12/10	Archive Date: 09/09/10

DOCKET NO. 07-23 446                       DATE AUG 12 2010 

On appeal from the Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
THE ISSUE 

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars 

WITNESS AT HEARING ON APPEAL 

The Veteran 

ATTORNEY FOR THE BOARD 

L. Jeng, Counsel 

INTRODUCTION 

The Veteran served on active duty from February 1968 to June 1971. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 10 percent disability evaluation from October 21, 1999. Subsequently, in a June 2007 rating decision, the RO increased the disability evaluation to 30 percent from October 21, 1999, assigned a 100 percent evaluation because of hospitalization from February 9, 2000, assigned a 30 percent evaluation from March 24, 2000, assigned a 100 percent evaluation because of hospitalization from July 5, 2000, and assigned a 30 percent evaluation from October 11, 2000. As the 30 percent evaluations do not represent the highest possible benefit, this issue remains in appellate status. AB v. Brown, 6 Vet. App. 35,38 (1993). 

In January 2010, the Veteran presented testimony before the undersigned and a copy of the transcript has been associated with the claims folder. 

FINDING OF FACT 

The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most area and/or total occupational and social impairment is not shown. 

CONCLUSION OF LAW 

The criteria for a 50 percent rating, but not more, for PTSD are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 9411 (2009). 

- 2 - 

REASONS AND BASES FOR FINDING AND CONCLUSION 

Duties to Notify and Assist 

In correspondence dated in August 2003, October 2003, and May 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009). Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. In March 2006, the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated. However, the RO subsequently readjudicated the claim based on all the evidence in July 2009. The Veteran was able to participate effectively in the processing of his claim. There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009). Service treatment records have been associated with the claims file. All identified and available treatment records have been secured. VA attempted to obtain the Veteran's records from the Social Security Administration but was notified in October 2006 that the records were destroyed. The Board finds that additional efforts to obtain these records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records. As discussed below, the Veteran has been medically evaluated on several occasions in conjunction with his claim. The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate 

- 3 - 

diagnoses and opinions consistent with the remainder of the evidence of record. The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal. See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran and his representative have not contended otherwise. Thus, the duties to notify and assist have been met. 

Analysis 

The Veteran essentially contends that his PTSD is more severe than contemplated by the current 30 percent disability evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition. Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7. 

Since the initial grant of service connection, the Veteran's PTSD has been assigned a 30 percent disability evaluation. In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found. See Fenderson v. West, 12 Vet. App. 119 (1999). The Board notes that in assigning 100 percent disability evaluations as noted above, the RO has staged the Veteran's rating as contemplated by Fenderson. As to the periods outside the 100 percent evaluations, the Board will consider entitlement to "staged ratings." 

-4- 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126. Age may not be considered as a factor in evaluating a service-connected disability. 38 C.F.R. § 4.19. 

The Veteran's disability has been evaluated under Diagnostic Code 9411 for PTSD. Under the relevant rating criteria, a 30 percent disability rating is assigned for a psychiatric disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant 

- 5 - 

speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995). 

In addition to PTSD, for which service connection has been established, the record shows additional diagnoses of bipolar disorder and depression, which are not currently service-connected. 

- 6 - 

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected psychiatric disorders. Further, no mental health professional has attempted to distinguish between said symptomatology. It appears that to delineate between PTSD and the other disorders would be an impossibility. Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 

The Veteran's service-connected PTSD is currently rated 30 percent disabling. The Board has reviewed the evidence in order to determine whether the criteria for the assignment of a higher disability rating have been met. 

As noted above, in order to obtain a 50 percent disability evaluation, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Veteran has been noted to have flattened affect on a couple of occasions (June 2001 and December 2006), as well as a constricted affect (August 2000). He has also demonstrated an appropriate affect (October 1999, June 2001, July 2007, and May 2008), an affect congruent to his mood (June 2008, November 2008, December 2008, April 2009, and January 2009), euthymic affect (May 2001), depressed affect (June 2004), and rapid affect (December 3,2006). 

- 7 - 

There is no evidence of circumstantial, circumlocutory, or stereotyped speech. The Veteran's speech has consistently been noted to be adequate (June 2008, November 2008, December 2008, January 2009, and April 2009); clear (October 1999); normal in all respects (July 2007); logical and coherent (December 2006); at a normal rate, rhythm, and volume (June 2004 and December 2006); and comprehensible, organized, and goal-directed (December 2006). 

While the May 2009 V A examination report noted panic attacks in connection with nightmares, there is no evidence of panic attacks more than once a week in the record. 

The Veteran was noted to have trouble concentrating in August 2000 and May 2009 (which the VA examiner attributed to his sleep disturbances) and during his January 2010 hearing the Veteran testified that he had a hard time focusing. However, concentration has been noted to be good/within normal limits (December 2006 and January 2007). In any case, there is no evidence that the Veteran has difficulty in understanding complex commands. 

With respect to impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), the Board observes that poor memory (June 2001), impaired memory (June 2004), moderate short term memory problems (December 2006), and occasional memory problems (November 2008 and December 2008) have been noted. However, memory has also been noted to be good/intact on multiple occasions as well (August 2000, July 2007, December 2006, and January 2007). Most recently, the May 2009 VA examiner noted that despite the Veteran's report of memory being "not too good," there was no was indication of memory loss or impairment. 

As to impaired judgment, there was an indication of questionable personal judgment (June 2001), impaired/compromised judgment (June 2004) and fair judgment (December 2006). However, overall, judgment has been noted to be good and intact (August 2000, December 2006, January 2007, July 2007, September 2007, and May 2008). 

- 8 - 

There is no evidence of impaired abstract thinking in the record. The Veteran has consistently been noted to have a thought process which was within normal limits (June 2001, June 2004, and December 2006), and logical and/or goal directed (October 1999, July 2007, September 2007, May 2008, November 2008, December 2008, January 2009, and April 2009). On VA examination in August 2000, the examiner noted that thinking was abstract and on VA examination in May 2009, the examiner specifically noted that there was no impairment of thought process or communication. 

As to disturbances of motivation and mood, the Veteran has been described as depressed, irritable, or low throughout the record (e.g. October 1999, November 1999, February 2000, August 2000, December 2000, March 2001, June 2001, June 2004, December 2006, May 2009, etc). He has also been noted to be anxious (December 2006 and January 2007), neutral and animated (June 2001), "pretty good" other than stresses of daily life (January 2009), and have a normal mood (June 2001). 

With respect to difficulty in establishing and maintaining effective work and social relationships, the record shows that the Veteran isolates himself and does not have social relationships outside of a live-in significant other of 15 years. This relationship was described as fair and he has no relationship with his adult daughters. The Veteran has indicated that he socializes with his significant other's family. His significant other submitted a statement indicating that the Veteran had difficulty getting along/socializing with others. As to work, the Veteran reported that he has not had any negative evaluations. Additionally, the May 2009 VA examination report noted that PTSD had a moderate effect on the Veteran's relationships and employment. The examiner further noted that the Veteran appropriately interacted with others (engaged in social activities, was capable of basic activities of daily living, and was able to meet family responsibilities), and was able to meet work demands and responsibilities. 

Based on the evidence and resolving all doubt in the Veteran's case, the Board finds that the criteria for a 50 percent evaluation for service-connected PTSD have been 

- 9 - 

met. The Veteran was noted to have a flattened affect on a couple of occasions, to be depressed, and have impaired memory judgment. Also, auditory hallucinations, sleep disturbances, and flashbacks were noted. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, the Veteran has been assigned GAF scores of 35 (January 2001 during which time a diagnosis of cocaine dependence was noted), 40 (October 1999) 42 (August 2001),45 (August 2000),48 (November 2000 and July 2001),50 (July 2001, September 2001, June 2004, and July 2007), 52 (December 2006, March 2007, January 2007, March 2007, June 2008, and May 2009), 53 (May 2008, October 2008, and December 2008), and 60 (December 2006 and September 2007). Although a GAF score alone is not a basis for assigning a disability rating, GAF scores ranging between 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school); scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and scores between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). The Veteran's GAF scores vary widely; however, the predominant scores are consistent with findings such of moderate to severe symptoms, and are congruent with a 50 percent disability rating. 

The Veteran, however, does not meet the criteria for a rating in excess of 50 percent. While he endorsed suicidal thoughts on a couple of occasions (e.g. December 2000 outpatient visit and May 2009 VA examination), he has consistently denied such thoughts throughout the record. Also, panic attacks have 

- 10- 

been noted but there is no indication that they are of a near-continuous nature as contemplated by a higher rating. Depression has been noted as well, but there is no evidence that it affects his ability to function independently, appropriately, and effectively. While on one occasion he was noted to have trouble controlling his violent behavior (January 2002), the record generally shows that he has not demonstrated impaired impulse control. Although he isolates himself, the Veteran has appropriately interacted with others and has been able to meet work demands and responsibilities. He has also maintained a 15 year long relationship. Furthermore, it has specifically been noted that the Veteran does not have obsessional rituals. Also, his speech has been described as adequate, logical, and of normal rate, rhythm, and volume; he has been cognitively intact with a normal thought process; and he has been well-groomed and appropriately dressed. Accordingly, the Board concludes that the Veteran's overall symptomatology associated with his PTSD does not closely approximate occupational and social impairment with deficiencies in most areas. Therefore, the criteria for a 70 percent evaluation have not been met. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Likewise, a 100 percent evaluation is not warranted as the evidence has not shown manifestations consistent with total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. On the contrary, the record clearly shows that the Veteran does not have total occupational impairment. In fact, he has remained employed throughout much of the appeal and he has indicated that he been able to work despite his disability. Similarly, the record clearly shows that the Veteran does not have total social impairment. He is able to interact with others in an employment setting and has maintained a long term relationship with his significant other. 

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was more than 50 percent disabling (other than for the periods he was granted 100 percent 

- 11 - 

evaluation for hospitalization). He is accordingly not entitled to receive a "staged" rating. Fenderson, supra. 

Finally, the Veteran has not been hospitalized for his disability during the applicable period for consideration. Additionally, while he was noted to be unemployable in May 2001, a November 2001 VA treatment record noted that the Veteran reported no barriers to employment as long as he maintained compliance with his medication. Furthermore, the most recent VA examination in May 2009 noted that he was employable. The evidence shows that the Veteran has been employed driving a truck for the last three years and takes one day off a week from work. He has also indicated that his PTSD interfered with is ability to do his job effectively but that he was able to correct his mistakes at work. During the May 2009 examination, the Veteran indicated that his absence from work was not due to PTSD. It was also noted at that time that his severe sleep disturbance was due to his PTSD and seriously impaired his functioning on the job. However, the existing schedular rating is already based upon the average impairment of earning capacity, and is intended to be considered from the point of view of the veteran working or seeking work. Accordingly, referral for consideration of an extraschedular rating is not warranted. 38 C.F.R. § 3.321 (b)(l). 

ORDER 

An initial rating of 50 percent, but not more, for PTSD is granted, subject to the regulations governing the award of monetary benefits. 

DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals 

- 12  



